Citation Nr: 0432960	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence had been received to 
reopen the claim for service connection for multiple 
sclerosis. 

3.  Whether new and material evidence had been received to 
reopen the claim for service connection for Behcet's 
syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1980.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 1997 and March 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.    

In June 2003, this matter was remanded to the RO for 
additional development.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At the August 2004 hearing, the veteran reported ongoing 
treatment for psychiatric disorders at the VA medical center 
in Loma Linda, California.  The veteran also reported ongoing 
treatment for multiple sclerosis and Behcet's disease at 
Kaiser Permanente.  The claims file does not include 
treatment records from the Loma Linda VA medical facility for 
the period since October 1998.  The claims file does not 
include treatment records from Kaiser Permanente for the 
period since August 1988.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1)(a) (West 2002).  

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's treatment for a psychiatric 
disorder, to include PTSD, from the VA 
Medical Center in Loma, Linda, 
California, since October 1998, including 
treatment records from "Dr. Kim." 

2.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's treatment for multiple 
sclerosis and Behcet's disease from 
Kaiser Permanente since August 1988 
including treatment records from Drs. 
"Sirichai" and "Bowens."

3.  The RO or AMC should then 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be issued.  The case should then 
be returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




